Case 1:19-cv-01444-SEB-TAB Document 13 Filed 07/08/20 Page 1 of 8 PageID #: 69




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                INDIANAPOLIS DIVISION

DIRECT CONNECT LOGISTIX, INC.,                  )
                                                )
                           Plaintiff,           )
                                                )
                      v.                        )       No. 1:19-cv-01444-SEB-TAB
                                                )
MIDNIGHT SOLUTIONS, INC.,                       )
                                                )
                                                )
                           Defendant.           )

                 ORDER ON MOTION FOR DEFAULT JUDGMENT

       Plaintiff Direct Connect Logistix, Inc. ("DCL") initiated this action against

Midnight Solutions, Inc. ("MSI") on April 10, 2019, alleging breach of contract,

conversion, negligence, deception, unjust enrichment, and fraud. MSI filed no answer to

the Complaint or other responsive pleading nor defended this action in any way. A

Clerk's default was entered against MSI on January 22, 2020. Now before the Court is

DCL's Motion for Default Judgment. For the reasons detailed below, DCL's motion is

granted in part and denied in part. DCL is awarded damages as set forth herein.

                            Facts Established by the Complaint

       The following facts are set forth in the Complaint and taken as true in light of the

default entry.

       DCL is a freight broker that brokers the shipping of freight between customers and

licensed carriers. On November 28, 2016, DCL entered into a contract with MSI whereby

MSI agreed to transport fifteen trailers from the warehouse of one of DCL's customers in

Morena Valley, California to various other locations in California, Oregon, Washington,
Case 1:19-cv-01444-SEB-TAB Document 13 Filed 07/08/20 Page 2 of 8 PageID #: 70




and Texas. 1 Pursuant to the parties' agreement, MSI was required to transport and deliver

each trailer within ten days after retrieving it from the customer's warehouse. The

contract was expected to be in effect from November 2018 through January 2019.

         MSI reported to DCL that it fulfilled these contractual obligations. It submitted

signed bills of lading in support of this assertion and invoiced DCL for its services.

However, unbeknownst to DCL, MSI had not actually delivered any of the trailers as

required by the parties' agreement and reported by MSI. Instead, MSI had abandoned the

trailers at JC Cargo Express, a storage yard in Riverside, California. Upon receiving

notification from its customers in February 2019 that the trailers had never been

delivered, DCL attempted to contact MSI but was unsuccessful.

         Later that same month, DCL was contacted by JC Cargo Express and informed

that JC Cargo Express had been storing the trailers but was no longer able to reach MSI.

JC Cargo Express also indicated that it would be placing liens on the trailers due to

unpaid storage fees that had been accruing over the prior months. DCL was thus forced to

pay $60,875.00 in order for the liens to be removed and the trailers released from JC

Cargo Express. DCL also paid $26,150.00 in fees to other carriers who recovered the

trailers from the storage yard and delivered them to the destinations to which they were

originally supposed to have been taken.

         Prior to paying these expenses, DCL contacted MSI on multiple occasions to

demand that MSI either arrange for the trailers to be properly delivered or pay the



1
    DCL has submitted this contract as an exhibit to the Complaint.
Case 1:19-cv-01444-SEB-TAB Document 13 Filed 07/08/20 Page 3 of 8 PageID #: 71




resulting fees. MSI refused. DCL then paid the aforementioned expenses and continued

to demand payment from MSI, who remained recalcitrant.

        DCL filed its Complaint in this action on April 4, 2019, alleging claims of breach

of contract, conversion, fraud, unjust enrichment, negligence and deception. A Clerk's

default was entered against MSI on August 30, 2019, based on its failure to answer the

complaint or otherwise defend this action in any way. Now before the Court is DCL's

motion for default judgment against MSI.

                                      Legal Analysis

   I.      Default Judgment

           A. Liability

        As noted above, an entry of default was entered against MSI on April 4, 2019.

Plaintiffs now seek a default judgment against MSI pursuant to Federal Rule of Civil

Procedure 55. "As a general rule, a default judgment establishes, as a matter of law, that

defendants are liable to plaintiff for each cause of action alleged in the complaint."

O'Brien v. R.J. O'Brien & Assocs., Inc., 998 F.2d 1394, 1404 (7th Cir. 1993) (citation

omitted). "Upon default, the well-pleaded allegations of a complaint relating to liability

are taken as true." Dundee Cement Co. v. Howard Pipe & Concrete Prods., Inc., 722 F.2d

1319, 1323 (7th Cir. 1983).

        DCL initially brought six causes of action against MSI; however, its motion for

default judgments specifies only three: breach of contract, conversion, and deception. We

address each claim in turn below.
Case 1:19-cv-01444-SEB-TAB Document 13 Filed 07/08/20 Page 4 of 8 PageID #: 72




       To prevail on a claim for breach of contract, DCL must show: (1) the existence of

a valid contract; (2) MSI's breach of the contract; and (3) damages. Roche Diagnostics

Operations, Inc. v. Marsh Supermarkets, LLC, 987 N.E.2d 72, 85 (Ind. Ct. App. 2013).

DCL alleges that the parties entered into a contract requiring MSI to transport and deliver

fifteen trailers, that MSI failed to deliver the trailers, and that DCL incurred expenses of

$87,025 as a result of MSI's derelictions. DCL has also proffered a copy of the contract

entered into by the parties. These factual allegations, taken as true, are sufficient to

establish MSI's liability for breach of contract.

       The Indiana Crime Victims Relief Act (“CVRA”), Ind. Code § 34-24-3-1 (2019),

affords DCL a civil remedy for its claims of statutory conversion and deception.

       DCL's statutory conversion claim requires a showing that MSI "knowingly or

intentionally exerted unauthorized control over property of another." Ind. Code. § 35-43-

4-3 (2017). DCL argues that MSI knowingly and intentionally exerted control over

another's property—that is, the trailers—in a manner beyond what was consented to or

authorized by DCL. As with DCL's claim for breach of contract, we conclude that these

allegations, when taken as true, sufficiently establish that MSI committed statutory

conversion.

       Finally, we turn to DCL's allegation of deception. Pursuant to Ind. Code. § 35–43–

5–3(a)(2), one who knowingly or intentionally makes a false or misleading written

statement with the intent to obtain property commits deception. DCL charges that MSI

made such false and misleading written statements by providing signed bills of lading

and issuing invoices asserting that the trailers had been delivered when, in fact, they had
Case 1:19-cv-01444-SEB-TAB Document 13 Filed 07/08/20 Page 5 of 8 PageID #: 73




not. Moreover, says DCL, these statements were made with the intent to obtain DCL's

property, including those payments invoiced by MSI and paid by DCL. Once again, we

take these allegations as true and conclude that they sufficiently establish MSI's acts of

deception.

       Accordingly, Plaintiffs are entitled to a default judgment on its claims of breach of

contract, statutory conversion, and deception.

             B. Damages

       With regard to the relief to which Plaintiffs are entitled, “[o]nce the default has

been established, and thus liability, the plaintiff still must establish his entitlement to the

relief he seeks.” In re Catt, 368 F.3d 789, 793 (7th Cir. 2004). In the default judgment

context, the Court may conduct a hearing to determine damages; however, in cases where

damages are capable of ascertainment to a reasonable certainty from definite figures

contained in the documentary evidence or in detailed evidence, a hearing is not

necessary. Id; e360 Insight v. The Spamhaus Project, 500 F.3d 594, 602 (7th Cir. 2007).

       Here, DCL is seeking to recover its actual damages totaling $87,025.00. As proof

of the damages it incurred, DCL has submitted the sworn affidavit of Tyler Kelley,

DCL's Chief Operating Officer. Mr. Kelley affirms that DCL, as a result of MSI's actions,

was required to pay $60,875.00 in storage and lien fees to JC Cargo Express as well as

$26,150.00 in payments to other carriers hired to pick up and deliver the trailers to their

proper destinations. This information set forth in Mr. Kelley's affidavit is based upon his

personal knowledge and involvement with the contractual dispute. The specific sums paid

by DCL, to which MSI has not contributed, were verified by Mr. Kelley after a careful
Case 1:19-cv-01444-SEB-TAB Document 13 Filed 07/08/20 Page 6 of 8 PageID #: 74




review of DCL's business records. Because DCL's damages can be easily ascertained

from definite figures supported by Mr. Kelley's affidavit, a hearing on damages is

unnecessary. Lone Star Calf Ranch LP v. Jones, 1:16-cv-00152-RLY-MJD; 2016 WL

1305255, at *2 (S.D. Ind. Apr. 4, 2016) (finding that hearing was unnecessary and that

plaintiff was entitled to requested damages where its affidavit clearly set out the amount

of damages actually incurred as a result of a breach of contract); Laurer v. Wagoner &

Sons Concrete, Inc., 2014 WL 321304, at *4 (N.D. Ind. Jan. 28, 2014) (concluding that

hearing was unnecessary where affidavits based on personal knowledge attested to costs

incurred as a result of defendant's conversion).

       DCL also asserts that the CVRA entitles it to an award of treble damages in the

amount of $256,075. Though we concur that the CVRA allows for recovery of treble

damages in certain circumstances, we disagree with DCL's assertion (offered without any

supporting authorities) that the CVRA "entitles" it to treble damages. This assertion is

simply not true. Indeed, the Indiana Supreme has expressly adopting a bright-line rule

holding that exemplary damages are mandatory whenever recovery is available under the

CVRA. Wysocki v. Johnson, 18 N.E.3d 600, 605 (Ind. 2014); see also Schrenger v.

Caesars Indiana, 825 N.E.2d 879, 884 (Ind. Ct. App. 2005) ("[T]here is no absolute

entitlement to an award of treble damages under the CVRA."). Instead, when a party has

established an ability to recover damages under the CVRA, the court has "wide discretion

not to award any damages in excess of the actual loss," Wysocki, 18 N.E.3d at 605, and

"it is highly appropriate for the trial court to weigh any equities before deciding the

amount, if any, owed as exemplary damages." Id. (internal quotations omitted). In
Case 1:19-cv-01444-SEB-TAB Document 13 Filed 07/08/20 Page 7 of 8 PageID #: 75




considering whether to award exemplary damages under the CVRA, we look to the

"heinousness" of the defendant's conduct to determine if it is egregious enough to warrant

punishment. Id.; Smith v. Hearn, 2020 WL 1309987, at *6 (N.D. Ind. Mar. 19, 2020)

("[B]efore a trial court can award exemplary damages (including treble damages) under

the CVRA, there must be a finding that the defendant’s actions were so heinous as to

require exemplary damages, or warrant quasi-criminal CVRA liability.”) (internal

quotations omitted).

       Here, DCL has presented no argument justifying an award of treble damages.

Notwithstanding DCL's lackluster development of this issue, we agree that some amount

of exemplary damages is appropriate and necessary in these circumstances before us.

MSI's abandonment of the trailers undoubtedly had a deleterious effect on DCL's

business relationships with its clients and required DCL to have to invest substantial time

and resources to find and recover the abandoned trailers. Meanwhile, MSI has remained

unwilling to provide any redress for the injuries it has caused through its intentional and

wrongful acts. Such injuries cannot be remedied by an award of actual damages alone,

and MSI's injurious conduct deserves to be punished. Accordingly, we award to DCL

exemplary damages in an amount equal to its actual damages, for a total award of

$174,050 ($87,025 times two).

       DCL is also entitled to reimbursement of its reasonable attorney's fees and costs,

given that it has established liability for its claims of statutory conversion and deception.

Wysocki, 18 N.E.3d at 606. ("Our conclusion does not undermine the mandatory nature of

awarding costs and attorney fees under the CVRA."). Pursuant to our Local Rule 54-1(a),
Case 1:19-cv-01444-SEB-TAB Document 13 Filed 07/08/20 Page 8 of 8 PageID #: 76




DCL has indicated that it will submit its motion for attorney's fees within fourteen days

after final judgment is entered. In filing such a request, DCL's counsel should include

proper documentation to support the amount requested.

                                       CONCLUSION

       For the foregoing reasons, DCL's Motion for Default Judgment [Dkt. 11] against

MSI is granted in part and denied in part. The motion is denied in part only to the

extent it seeks treble damages. Judgment shall thus be entered in favor of DCL and

against MSI in the amount of $174,050.00, with post-judgment interest to accrue in

conformance with 28 U.S.C. § 1961. Entry of final judgment need not be delayed

pending an attorney's fees request, assuming such will be hereafter submitted by DCL

consistent with our Local Rule 54-1.

       IT IS SO ORDERED.




       Date:        7/8/2020                   _______________________________
                                                SARAH EVANS BARKER, JUDGE
                                                United States District Court
                                                Southern District of Indiana

Distribution:

Jacob R. Cox
COX LAW OFFICE
jcox@coxlaw.com
